47 F.3d 1177
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Stacy WILLIAMS, Petitioner-Appellee,v.Calvin MORTON, Respondent-Appellant.
No. 94-15799.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 15, 1995.*Decided Feb. 24, 1995.

Before:  SCHROEDER, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
The government appeals the district court's grant of habeas corpus relief to Stacy Williams, a federal prisoner.  The government asks us to overrule Brown v. Rison, in which we held that a prisoner was entitled to credit on his sentence for pre-trial time spent in a community treatment center because the conditions approached those of incarceration.  895 F.2d at 536 (9th Cir.1990);  accord Mills v. Taylor, 967 F.2d 1397 (9th Cir.1992);  Tyree v. Taylor, 965 F.2d 773 (9th Cir.1992).  As a three-judge panel, we cannot overrule Ninth Circuit precedent.  United States v. Lucas, 963 F.2d 243, 247 (9th Cir.1992).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3